Citation Nr: 0941689	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for essential 
hypertension.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Montgomery, Alabama, that, in pertinent part, denied 
the above claims.

The Board notes that the issues on appeal previously included 
entitlement to service connection for diabetes mellitus.  
However, by rating action dated in October 2008, the RO 
granted entitlement to service connection for diabetes 
mellitus.  As this represents a full grant of the benefit 
sought on appeal, the issue is no longer before the Board.

The issues of entitlement to service connection for sleep 
apnea, essential hypertension, and a low back disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record is against a finding that 
the Veteran's diagnosed left knee disability had its onset in 
service or within one year of service; nor may such condition 
be presumed to be the result of the Veteran's period of 
active service or a service-connected disability.

2.  The medical evidence of record is against a finding that 
the Veteran's diagnosed right knee disability had its onset 
in service or within one year of service; nor may such 
condition be presumed to be the result of the Veteran's 
period of active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability have not been met.   38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for service connection for a right knee 
disability, to include as secondary to a left knee 
disability, have not been met.   38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2003, March 2005, and March 
2006, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In March 2006, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.

Service connection for left and right knee disabilities

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from active service.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  Further, service connection 
may be granted for disability proximately due to or the 
result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the Veteran contends that he has left and right 
knee disabilities that are the result of his active service.  
The Veteran also contends that his right knee disability is 
secondary to his left knee condition.  Following a careful 
review of the Veteran's medical records, however, the Board 
finds that his claims must be denied.  

Here, the Board notes that the medical evidence of record 
shows that the Veteran has been diagnosed with osteoarthritis 
of the bilateral knees.  The left knee is status post 
arthroscopy.

The Veteran's service treatment records indicate that the 
Veteran was seen on one occasion in September 1967 for 
reported pain in the left knee after playing football.  No 
abnormalities were noted.  The Veteran had pain only after 
running, and the physical examination was normal.  He was 
indicated to have a possible sprain of the left knee, mild.  
There is no mention of treatment for a right knee disability 
in service.

The separation report of medical examination dated in August 
1968 shows that clinical evaluation of the lower extremities 
was normal.  There is no indication that the Veteran had 
either a left or right knee disability at discharge from 
service.

After service, the Veteran was treated for left knee pain in 
1995.  The Veteran reported that he may have twisted it 
playing golf or bumping it on a cart at work.  X-rays dated 
in 1995 indicated some mild degenerative changes in the 
medial compartment and some symmetric sclerosis irregularity 
in the retropatellar joint consistent with patellofemoral 
arthrosis.  In 1996, the Veteran underwent arthroscopic 
evaluation and resection of the oblique, somewhat 
degenerative tear of the posterior third medial meniscus, and 
chondroplasty of the trochlea of the femur.  The medical 
records did not indicate evidence of acute fracture or 
dislocation.  X-rays in 1996 indicated bilateral mild 
degenerative changes of the knees with bilateral medial and 
patellofemoral osteophytes, and mild narrowing of the medial 
compartments.  

In order to determine whether the Veteran's right and left 
knee disabilities are the result of his military service, the 
Veteran was provided VA examinations dated in August 2003 and 
September 2008.  

The August 2003 examiner noted the Veteran's reported history 
of knee pain and examined the Veteran.  He was diagnosed with 
bilateral knee osteoarthritis status post past left 
arthroscopy with moderate functional loss of range of motion 
due to pain.  The examiner did not offer an opinion regarding 
nexus to service.

The Veteran was again afforded a VA examination dated in 
September 2008.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  The examiner noted the Veteran's medical 
history, in service and post service, and examined the 
Veteran.  After examination, the Veteran was diagnosed with 
bilateral degenerative arthritis of the knees.  Regarding 
whether the Veteran's knee disabilities were related to his 
military service, the examiner stated that "X-ray knees 
showed degenerative joint disease of the knees.  Also 
according to history he had meniscal tear of the left knee 
diagnosed in 1996.  Only reference to a knee problem in 
service is complaint of knee pain when he twisted it while 
playing football.  Examination was normal.  This was in 1967.  
The reference to left knee again was in 1995 when he was 
diagnosed to have meniscal tear.  Twenty eight years have 
ensued between this incident and his diagnosis of meniscal 
tea[r] in 1995/96.  It is less likely as not his knee 
complaint in 1967 has any relation to his subsequent knee 
pathology."

Based on the foregoing, the Board finds that the Veteran's 
claims must be denied.  While the Veteran has been diagnosed 
with degenerative arthritis of the knees, his diagnosed knee 
disabilities have not been related to his period of active 
service.  

The Veteran's separation physical examination report is 
highly probative as to his condition at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining his then-physical condition, 
as opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The August 1968 separation examination report is 
entirely negative for any symptoms associated with the lower 
extremities and weighs heavily against the claim.  The weight 
of the service treatment records, including the August 1968 
separation examination, is greater than subsequent VA 
outpatient treatment records based on a history as provided 
by the Veteran.

Moreover, following service, there is no indication of either 
a left or right knee disability until the treatment for left 
knee pain in 1995, which is more than 27 years following 
separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board finds probative the opinion of the September 2008 
VA examiner, which  determined that there was no relationship 
between the incident of knee pain/sprain in service and his 
current left and right knee disabilities.  This opinions is 
considered probative as it was definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).   The Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).

There is also no showing that the Veteran had a left knee or 
right knee disability within one year of separation from 
service.  As such, entitlement to service connection on a 
presumptive basis under 38 C.F.R. § 3.307 is not warranted.  

In view of the findings of one incident of a left knee sprain 
in service that was not noted at separation, coupled with the 
absence of pathology associated with the right knee during 
service, and the lengthy period following service without 
treatment, there is no evidence of continuity of 
symptomatology, and this weighs against the Veteran's claim.  
The Board recognizes the Veteran's contentions that he has 
had continuous symptoms since active service.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral knee symptoms, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no evidence of a 
bilateral knee disability at separation) and post-service 
treatment records (showing no complaints, symptoms, findings 
or diagnoses associated with a bilateral knee disability 
until 1995, and no competent medical evidence linking the 
current disabilities to the Veteran's service) outweigh the 
Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disabilities.  
While the Board is sympathetic to the Veteran's claims, and 
he is certainly competent to describe that which he 
experienced in service, any contentions by the Veteran that 
he has current left knee and right knee disabilities that are 
related to active service are not competent.  There is no 
indication that the possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The Board is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

On these facts, the preponderance of the objective medical 
evidence of record is against the claims.  Therefore, the 
benefit of the doubt doctrine is not for application herein, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.


REMAND

Unfortunately, a remand is required in this case with regard 
to the issues of entitlement to service connection for sleep 
apnea, essential hypertension, and a low back disability.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran's claims file contains an August 2003 VA 
examination report that indicates that the Veteran has been 
diagnosed with lumbar spondylosis, essential hypertension, 
and history of sleep apnea, presently using CPAP machine.  
The examiner, however, did not offer a nexus opinion 
regarding whether the respective  disabilities had their 
onset in service or within one year of service, and also 
indicated that the Veteran's claims file was not available 
for review in connection with the examination and report.  

In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the Veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The Veteran's service medical records and other 
related documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

Based on the foregoing, the Board finds that the Veteran's 
claims must be remanded, and that upon remand, the Veteran 
should be afforded another VA examination in connection with 
his claims.  Pursuant to the VCAA, such an examination is 
required to adjudicate the Veteran's claim.  See 38 U.S.C.A 
§ 5103A; 38 C.F.R. § 3.159(c)(4), 3.303, 3.307, 3.309.  

Prior to affording the Veteran a VA examination, the Board 
notes that any outstanding medical records relevant to the 
Veteran's claims should be associated with his claims file.  
The Veteran should be afforded an opportunity to submit any 
additional records that may be relevant to his claims.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should take appropriate 
steps to contact the Veteran and request 
that he identify all VA and non-VA health 
care providers, other than those already 
associated with the claims folder, that 
have treated him for his claimed 
conditions since service.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  The RO/AMC shall afford the Veteran 
an appropriate VA examination or 
examinations to determine whether the 
Veteran has sleep apnea, essential 
hypertension, and a low back disability, 
that are related to or had their onset 
during service or within one year of 
service.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims file, 
including a complete copy of this Remand, 
and acknowledges such review in the 
examination report.

The report of examination should contain 
a detailed account of all manifestations 
of any sleep apnea, hypertension, or a 
low back disability found to be present.  
If the examiner diagnoses the Veteran as 
having any of these conditions, the 
examiner should specify the diagnosis and 
offer an opinion as to whether it is at 
least as likely as not that the 
disability found on examination had its 
onset in service or within one year of 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

The Veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2009) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


